FERGUSON, Circuit Judge,
concurring:
Under existing law I must concur in the result but I write separately for two reasons. First, because the Alaska Natives are victims of unfortunate technical traps which deprive them of the relief they seek; and second, because I respectfully suggest that Congress should grant the plaintiffs the right to obtain allotments. I therefore set forth in greater detail than the opinion of the Court factual matters which support my suggestion.
This case began when four Alaska Natives filed applications under the Alaska Native Allotment Act (Allotment Act) for allotments of land within the exterior boundaries of three national wildlife refuges in Alaska. Under the provisions of the Allotment Act land was available for allotment only if it was “vacant, unappropriated, and unreserved.” 43 U.S.C. § 270-1 (repealed 1971). In each case, the Department of the Interior determined that an executive withdrawal prior to the initiation of the applicant’s personal use and occupancy of the land deprived the land of its status as vacant, unappropriated and unreserved. Thus, the Department concluded that the land was not available for allotment and denied the applications.
The use of the contested lands by the applicants conforms to a specific pattern. In each instance, use of the land was initiated by an ancestor or other Native predecessor of the applicant. That use was intensive and specific to the land now sought. After the death of the original occupant, the use was continued, without interruption, by that occupant’s descendants until the time that the applicant began his or her own independent - use. At a time subsequent to the initiation of occupancy by the *1322original occupant, but prior to the beginning of the applicant’s independent use, the Department of the Interior, by executive action, withdrew areas of land which include within their exterior boundaries the lands now sought by the applicants. This land has been designated by Congress as the Yukon Delta National Wildlife Refuge (Yukon Delta Refuge), the Arctic National Wildlife Refuge, and the Kodiak National Wildlife Refuge. Pub.L. No. 96-487, § 303(2), (5), (7), 94 Stat. 2390-93 (1980).
An example of the use of the land by an applicant is as follows:
Peter Panruk was born in Old Chefornak on June 10, 1949, and began going to his claimed allotment at a young age, in the company of his family. Parcel A of his Native Allotment is located on the north bank of the Kinia River, about six miles west of Chefornak, and consists of 80 acres in what is now the Yukon Delta Refuge. At the age of three or four, he began to hunt for small game, ringtail or ptarmigan, with a bow and arrow. He would also collect eggs. When he was seven, he joined the older men in hunting seal with a rifle. He began to hunt seal by himself in 1959, at the age of ten. Later in the season, he and his family would catch whitefish and flounder and gather berries and wood on the land.
Parcel B, also within the Yukon Delta Refuge, consists of 80 acres located three or four miles from Chefornak and close to the Kinia River. Mr. Panruk and his family did not camp there but went there frequently. He began going by himself to this land in 1959, at age ten. In the summer he picked berries; in the fall he fished and hunted geese and ducks. .Mr. Panruk continues to use both parcels each year for subsistence purposes. His family depends upon the food which they gather there.
Each parcel claimed by Mr. Panruk had been used by his parents and grandparents in the customary seasonal manner of Yupik Eskimos since at least 1910. His grandfather is buried on the land called Parcel A. These uses continued unabated from the early 1900’s until the time the plaintiff began his independent, potentially exclusive use of the various parcels.
In May of 1948, the United States Fish and Wildlife Service began to express interest in establishing a large wildlife preserve on the Yukon-Kuskokwim Delta, primarily to provide protection for the large numbers of migratory waterfowl which nest in the area. A formal request was filed in the Fairbanks Land Office on January 29, 1955. That application included, within its exterior boundaries, the land being occupied by Peter Panruk’s parents and, in fact, being used by a very young Peter Panruk for hunting small game and collecting eggs. Finally, on June 16, 1955, a “Notice of Proposed Withdrawal and Reservation of Lands” was published in the Federal Register. 20 Fed.Reg. 4227-28 (1955).
After publication of the initial notice of proposed withdrawal, two major objections were voiced. First, oil and mining interests protested the proposed closure, under mining and mineral-leasing laws, of an area which they saw as a potential development field meriting considerable exploratory work. Second, the Alaska Natives objected to the withdrawal unless the Natives were explicitly granted the right to continue their customary hunting, fishing, and trapping in the areas to be withdrawn.
Responding to the large number of objections raised after it published the Notice of Proposed Withdrawal, the Department of the Interior exercised its discretion to hold a public hearing on the proposed refuge. The meeting was held in Bethel, Alaska on March 1, 1956 and was presided over by Roger R. Robinson, Alaska Operations Supervisor of the Bureau of Land Management.
At the hearing, the Fish and Wildlife Service representative commented:
[The withdrawal] is not intended to stop people from doing anything here. It is the intent to guarantee that the natural nesting grounds here will always be here ... it is not to interfere with hunting and fishing and stuff [that] goes on now____
*1323R. Robinson, Hearings Officer, Hearings Officer Report on Public Hearing March 1, 1956 at Bethel, Alaska Covering Proposed Establishment Kuskokwim National Wildlife Management Area 3 (April 16, 1956). Thus, the government responded to fears of the impairment of the subsistence activities by promising that these would not be affected by creation of a refuge.
In addition to assurances of protection for subsistence usage of the land, the government specifically informed the Natives that legal claims of right under the Allotment Act would be protected. In fact, the specific issue raised in this lawsuit was addressed at the hearing in Bethel as follows:
MR. SCHMIDT: The point I wanted to raise is this, if in the future, at any time — 10 or 15 years from now it should become economically important for any of these people to get ownership to a certain amount of land, what chance would they have to get the land surrounding their villages under this act?
MR. ROBINSON: They have valid existing rights.
MR. SCHMIDT: Then their right would be protected?
MR. ROBINSON: Yes.
MR. NUCKOLES: Could they take up 160 acres out there in the middle of this refuge?
MR. ROBINSON: You mean their allotments?
MR. NUCKOLES: Well, they could file as an Indian, or an Eskimo, or an Aleut here native born. They could file on 160 acres anywhere they wanted to?
MR. ROBINSON: That is the right they have now prior to the withdrawal, so therefore they can exercise it if they wish.
MR. NUCKOLES: Even after the withdrawal?
MR. ROBINSON: They can exercise it any time they want to — that is what we mean by valid existing rights. You see, the Government does not make this retroactive.
QUESTION: Can they withdraw that on ground they are not actually living on. I mean just go out and take any part of it and file on it after the withdrawal or do they have to just have what they are squatting on right now after the withdrawal?
MR. ROBINSON: That’s a point which we will stress in the hearing here. It is my understanding that the Fish and Wildlife Service does not intend to interfere in any way if the natives there would want to move from this point to that point to this point within the Refuge or outside, or back into it. In other words, the present mode of living would be assured. Now, it s true that in point of law at the time the withdrawal order went into effect the place that they are now living would be their valid existing right, however, I have been told by the Fish and Wildlife Service that is not their intent, that if the individual chooses at some later time to take a site over here, that they can do so. Now we will make that point underlined in the record for review of the Secretary.
MR. GUILSHER: You have mentioned the intent of the Fish and Wildlife Service. What guarantee do we have that the final bill will include all these concessions and promises?
MR. ROBINSON: We merely stress these points which are a matter of good faith and which the Secretary who is the man who makes the decision (we are just merely gathering the testimony) will take these into consideration. We do not know what he will do with them. He may throw this whole thing out; he may accept it as it is; or he may modify it based on points raised by you men here tonight.
Public Hearing of the Kuskokwim Withdrawal Area, March 1,1956 at Bethel, Alaska 38-9 (R. Robinson, presiding officer, testimony of witnesses A. Schmidt and G. Guilsher) (emphasis in original).
The report Mr. Robinson submitted to the Bureau of Land Management following *1324the hearing emphatically recommended that the withdrawal be made only if after-arising allotment rights were protected. Mr. Robinson reported that “the matter of native occupancy rights in the proposed withdrawal ... [is] a most important facet [of response to the proposal].” R. Robinson, Hearings Officer, Hearings Officer Report on Public Hearing March 1, 1956 at Bethel, Alaska Covering Proposed Establishment Kuskokwim National Wildlife Management Area 7 (April 16, 1956). He voiced particular concern regarding protection of after-arising allotments:
The Eskimos in the general region tend toward a semi-nomadic life. They move about from place to place as they pursue their year-round search for food or income ____ Now, then, assume a withdrawal from all forms of appropriation is made. It is assumed that “valid existing rights” is implied or will be incorporated in the order. Assume that such a withdrawal was made March 1, 1956.
Now, at some later date one of the Eskimos living in the area wants to acquire title to a piece of land. If he occupied prior to March 1, he could get it; if not, he couldn’t ____ It would seem some definite saving clauses must be included in any order of withdrawal.
Id. at 7-8.
Mr. Robinson was requesting language in the final order that would supplement protection given to existing allotments by the “valid existing rights” clause. He recommended that the refuge be created only if this suggestion was followed:
I can recommend withdrawal only if terms of public land order definitely ... provide for definite avoidance of technical traps in cases where Eskimos may seek patent or allotment of land bona fidely occupied subsequent to PLO date as a result of their semi-nomadic life and, of course, new families.
Id. at 10.
It is evident that Alaska Natives are victims of the technical traps of which Mr. Robinson warned. They were caught in these traps solely because they lived, as did their ancestors, a semi-nomadic life necessitated by their search for food. The plaintiffs should not be punished for their traditional life style. Congress should enact law consistent with the good faith expressed by Mr. Robinson, the government representative in the field.
CHAMBERS, Circuit Judge, concurs in the opinions of Judges FERGUSON and BEEZER.